Citation Nr: 1815088	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1. Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 4, 2107, and a rating in excess of 70 percent for PTSD for the period from March 4, 2017.

3. Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a May 2017 decision, the Board granted entitlement to service connection for post-traumatic stress disorder (PTSD) and remanded the issue of entitlement to TDIU to permit the RO to assign a rating for the Veteran's PTSD.  A November 2017 rating decision effectuated the Board's decision.  The RO and/or agency of original jurisdiction (AOJ) assigned an evaluation of 50 percent for PTSD, effective July 19, 2011 (date of claim) and an evaluation of 70 percent for PTSD, effective March 4, 2017.  The RO also issued a decision in September 2017 that denied service connection for right knee disability.

The Veteran submitted a notice of disagreement (VA Form 21-0958) in December 2017 contesting the assigned ratings and effective dates for his PTSD and the denial of service connection for right knee disability. The RO has not issued a statement of the case that addresses these issues.  Therefore, the Board directs that the RO issue a statement of the case, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2017) and Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal, if the Veteran so desires.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The record raises a Manlincon issue with regard to the denials of service connection for right knee disability and the assignment of a 50 percent rating for PTSD effective July 19, 2011 and a 70 percent, effective March 4, 2017.  See Manlincon, 12 Vet. App. at 240-41  . 

The RO issued decision in the above-cited claims in September and November 2017.  In December 2017, the Veteran filed a notice of disagreement (NOD) as to the decisions made in those claims.  This constituted a timely NOD initiating an appeal of these additional claims.  38 C.F.R. § 20.201.

The Veteran has not been provided a statement of the case (SOC) or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely substantive appeal.  In so finding, the Board is aware that the AOJ did respond to the Veteran filing NODs by advising him of the appeals process and that a SOC would be forthcoming.  However, for the reasons discussed immediately below, the Board must remand these claims, rather than merely referring them. A statement of the case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board. See Manlincon, 12 Vet. App. at 240-41.

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims currently pending before the RO.  The Veteran has attributed his unemployability to his right knee disorder.  Moreover, a decision on whether the Veteran is entitled to increased evaluations for PTSD impacts both if and when the Veteran may satisfy the schedular criteria for TDIU.  Because decisions on the Veteran's claims pending before the RO could change the outcome of the TDIU claim, the issue before the Board is inextricably intertwined with issues currently before the RO.  In this circumstance, the appropriate remedy is a remand of the issue of entitlement to TDIU pending resolution of the inextricably intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case pertaining to the issues of entitlement to service connection for right knee disability and an initial disability evaluation in excess of 50 percent for PTSD for the period prior to March 4, 2107, and a rating in excess of 70 percent for PTSD for the period from March 4, 2017. Advise the Veteran that, upon receipt of the statement of the case, he still needs to file a substantive appeal (VA Form 9) in response to complete the steps necessary to perfect his appeal of these additional claims to the Board. If the Veteran perfects and appeal by the submission of a timely substantive appeal, then return the claims to the Board for further appellate review.

2. Obtain any outstanding VA medical center and private treatment records related to the Veteran's PTSD and right knee disorder.

3.  Then, after allowing the Veteran the opportunity to respond to the SOC, adjudicate and/or readjudicate the Veteran's TDIU claim.  If any decision remains adverse to the Veteran, supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


